Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 5

TO MASTER REPURCHASE AGREEMENT

 

Amendment No. 5, dated as of December 27, 2004 (this “Amendment”), by and among
JPMORGAN CHASE BANK (the “Buyer”), ABETTERWAYHOME FINANCE, LLC (“Finance”) and
HOMEBANC FUNDING CORP. (“Funding” and together with Finance, the “Seller”).

 

RECITALS

 

The Buyer and the Seller are parties to that certain Master Repurchase
Agreement, dated as of March 8, 2004, Amendment No. 1 and Joinder dated as of
June 7, 2004, Amendment No. 2, dated as of June 24, 2004, Amendment No. 3, dated
as of July 12, 2004, and Amendment No. 4, dated as of October 12, 2004 (the
“Existing Repurchase Agreement”; as amended by this Amendment, the “Repurchase
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Existing Repurchase Agreement.

 

The Buyer and the Seller have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase Agreement.

 

Accordingly, the Buyer and the Seller hereby agree, in consideration of the
mutual promises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:

 

SECTION 1. Permanent Amendment; Definitions.

 

1.1 Section 2 of the Existing Repurchase Agreement is hereby amended by deleting
subsection (j) of the definition of “Asset Value” in its entirety and replacing
it with the following language:

 

“(j) when the Asset Value for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Asset Value for Purchased Mortgage Loans
that are 7/6, 5/6 or 3/6 Adjustable Rate Mortgage Loans exceeds 50% of the
Maximum Purchase Price.”

 

1.2 Section 2 of the Existing Repurchase Agreement is hereby amended by adding
the following subsections (k), (l), (m), (n) and (o) to the definition of “Asset
Value”:

 

“(k) when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all Alt-A Mortgage
Loans that are Purchased Mortgage Loans exceeds $150 million;

 

(l) when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all Alt-A Mortgage
Loans that have a FICO score of less than 640 exceeds 10% of all Purchased
Mortgage Loans that are Alt-A Mortgage Loans;



--------------------------------------------------------------------------------

(m) when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the weighted average FICO score of all Alt-A Mortgage
Loans is less than 700;

 

(n) when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the weighted average LTV of all Alt-A Mortgage Loans
is greater than 80%; and

 

(o) when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all Alt-A Mortgage
Loans that are two-to-four family residential mortgage loans, cash-out
refinanced loans and mortgage loans secured by investor properties that are not
Full Documentation Mortgage Loans combined exceeds 10% of all Purchased Mortgage
Loans that are Alt-A Mortgage Loans that are two-to-four family residential
mortgage loans, cash-out refinanced loans and mortgage loans secured by investor
properties combined.”

 

1.3 Section 2 of the Existing Repurchase Agreement is hereby amended by deleting
the definition of “Servicer” in its entirety and replacing it with the
following:

 

“Servicer” shall mean HomeBanc Corp., or any successor in interest thereto.

 

1.4 Section 2 of the Existing Repurchase Agreement is hereby amended by adding
the definitions of “Alt-A Mortgage Loan,” “FICO” and “Full Documentation
Mortgage Loan” in their proper alphabetical order:

 

“Alt-A Mortgage Loan” means a first lien Mortgage Loan originated in accordance
with the Underwriting Guidelines for “Generic Alt-A” mortgage loans with a
minimum FICO score of 620.

 

“FICO” means Fair Isaac & Co., or any successor thereto.

 

“Full Documentation Mortgage Loan” means a Mortgage Loan acquired and owned by
Seller that has been closed, funded and qualifies without exception as Eligible
Mortgage Loan and satisfies all of the requirements under the Underwriting
Guidelines for a “full documentation” Mortgage Loan.

 

SECTION 2. Conditions Precedent. This Amendment shall become effective on the
date hereof (the “Amendment Effective Date”) subject to the satisfaction of the
following conditions precedent:

 

2.1 Delivered Documents. On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

 

(a) this Amendment, executed and delivered by duly authorized officers of the
Buyer, Finance and Funding; and

 

-2-



--------------------------------------------------------------------------------

(b) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

 

SECTION 3. Representations and Warranties. Finance and Funding each hereby
represents and warrants to the Buyer that it is in compliance with all the terms
and provisions set forth in the Existing Repurchase Agreement on its part to be
observed or performed, and that no Event of Default has occurred or is
continuing, and each hereby confirms and reaffirms the representations and
warranties contained in Section 11 of the Existing Repurchase Agreement.

 

SECTION 4. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

 

SECTION 5. Fees. Finance and Funding agree to pay as and when billed by the
Buyer all of the reasonable fees, disbursements and expenses of counsel to the
Buyer in connection with the development, preparation and execution of, this
Amendment or any other documents prepared in connection herewith and receipt of
payment thereof shall be a condition precedent to the Buyer entering into any
Transaction pursuant hereto.

 

SECTION 6. Confidentiality. The parties hereto acknowledge that this Amendment,
the Existing Repurchase Agreement, and all drafts thereof, documents relating
thereto and transactions contemplated thereby are confidential in nature and the
Sellers agree that, unless otherwise directed by a court of competent
jurisdiction, they shall limit the distribution of such documents and the
discussion of such transactions to such of its officers, employees, attorneys,
accountants and agents as is required in order to fulfill its obligations under
such documents and with respect to such transactions.

 

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

SECTION 8. Counterparts. This Amendment may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed, shall constitute one and the same agreement.

 

SECTION 9. Conflicts. The parties hereto agree that in the event there is any
conflict between the terms of this Amendment, and the terms of the Existing
Repurchase Agreement, the provisions of this Amendment shall control.

 

[SIGNATURE PAGE FOLLOWS]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

JPMORGAN CHASE BANK, as Buyer By:  

/s/ Jonathan P. Davis

--------------------------------------------------------------------------------

Name:   Jonathan P. Davis Title:   Vice President ABETTERWAYHOME FINANCE, LLC as
Seller By:  

/s/ James L. Krakau

--------------------------------------------------------------------------------

Name:   James L. Krakau Title:   Treasurer HOMEBANC FUNDING CORP., as Seller By:
 

/s/ James L. Krakau

--------------------------------------------------------------------------------

Name:   James L. Krakau Title:   Treasurer